Opinion by
Head, J.,
It has long been the policy of this State to bring about, as rapidly as possible, the elimination of dangerous grade crossings. The legislature, the courts,- the great cities of the Commonwealth, and the railroad companies themselves have all alike labored for the maintenance and development of this policy. For more than a half century the railroad companies have been invested by the legislature with statutory power to abolish such crossings and make such changes in the-public highways as would necessarily result from such action. The condition on which this power was to be exercised was that the company *98should construct the necessary new road in as good condition as the one in part vacated and then turn it over to the proper authorities whose duty it was to maintain and keep in repair the public roads and highways of the Commonwealth.
The act creating the Public Service Commission and defining its functions made no change in the power of a railroad company to abolish a grade crossing. It did provide, however, that before the railroad company could lawfully exercise such power, it must first submit its plan for the proposed change and improvement to the Public Service Commission and obtain its approval of the same, to be evidenced by the granting of what is called a certificate of public convenience. In the present case the D., L. & W. Railroad Company proposed to abolish two dangerous grade crossings and make such change in the road system of Great Bend Township adjacent to these points as would take care of the public travel by one overhead crossing instead of two grade crossings. The Public Service Commission, in the exercise of the sound discretion vested in it by the statute, approved of the said plans and granted the certificate. The commission, in the further performance of the duties imposed upon it by the statute, ascertained what properties of adjacent landowners would be injured or destroyed by the proposed improvement and fixed the amount of damages to he received by each owner. There is no complaint either from the railroad company or from any landowner. The Township of Great Bend is the appellant in this case. It is not easy to perceive in what manner it can be said to be a person aggrieved, within the meaning of the law, by the order or decree appealed from.
Its first position seems to be the commission had power to decree that the railroad company must in the future maintain some portion of the public highway system of the township because of the change it had wrought in the .road system theretofore in use. No line or letter of the *99statute can be pointed to conferring such jurisdiction on tbe commission.
Tbe second position taken would seem to necessarily depend on the first one as we have stated it. It is that tbe commission make an order requiring tbe railroad company to pay a lump sum of money to tbe township to compensate it for some alleged additional burden that will be cast upon it by tbe change in tbe roads resulting from tbe abolition of tbe grade crossings. If tbe commission is without power to do tbe first of tbe things required by tbe township, it ought to follow it is clearly without power to do tbe second. It is therefore impossible to discover in tbe record, as certified to us by tbe commission, anything to justify tbe conclusion tbe order appealed from is either unreasonable or not in conformity with law.
Tbe opinion writer cannot refrain from pointing out that tbe record in this case, as in others that have come to us from tbe commission, is burdened with many unnecessary things. Of course tbe commission is fully authorized to determine- for itself tbe procedure it will follow. It may be necessary or useful in tbe performance of its duties it should require to be taken down everything uttered by counsel in tbe various debates and arguments advanced during a protracted bearing. I am quite satisfied, from observation and experience, they serve no useful purpose in tbe record that comes to us. Surely some plan can be devised by tbe commission that would tend to make tbe record, as it comes to us, no more voluminous than is necessary to enable us to answer tbe questions which tbe statute requires us to determine.
Tbe assignments of error are overruled.
Tbe order or decree of tbe Public Service Commission is'affirmed, tbe appellant to pay tbe costs of this appeal.